Citation Nr: 1538692	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-22 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left ankle post traumatic arthritis (left ankle disability) prior to September 24, 2013 and in excess of 20 percent on and after September 24, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

During the pendency of the appeal, in an October 2013 rating decision, the RO increased the disability rating for the Veteran's left ankle disability to 20 percent, effective September 24, 2013.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran failed to appear for a scheduled videoconference hearing before the Board at the RO in June 2015.  He has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to September 24, 2013, the Veteran had right ankle range of motion no worse than dorsiflexion to 20 degrees, and plantar flexion to 45 degrees, without additional limitation of motion due to pain, weakness, or other functional loss.

2.  On and after September 24, 2013, the Veteran's left ankle disability is not ankylosed in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, nor is it ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left ankle post traumatic arthritis prior to September 24, 2013 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2015).

2.  The criteria for an evaluation in excess of 20 percent on and after September 24, 2013 for left ankle post traumatic arthritis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in March 2011, prior to the initial decision on the claim.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service records and all identified and available post-service medical records, including VA treatment records, are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran.

The Veteran was afforded VA examinations in April 2011 and in September 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports in this case are adequate to decide the disability rating for the left ankle because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran, and they contain findings regarding the relevant diagnostic criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

In his July 2012 Notice of Disagreement, the Veteran challenged the adequacy of the April 2011 examination.  First, he asserted that the examination was conducted by a nurse practitioner rather than a doctor.  The Board notes that it is not a requirement that medical examinations under section 5103A only be conducted by physicians.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  As provided by 38 C.F.R. § 3.159(a)(1), competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  Similarly, in this case, the April 2011 examiner was a nurse practitioner, and thus, completed medical education and training and meets the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  Moreover, the Board finds the examiner to be adequate and thus, the Board concludes that the examination report of the examiner is sufficient upon which to base a decision.

In addition, the Veteran has asserted that the April 2011 examiner forced his left ankle to reach full range of motion in all directions thereby skewing the objective findings.  The Veteran stated that the October 2009 VA examiner, Dr. J.T., found greater limitation of motion in terms of left dorsiflexion.  However, the Board finds that the examination obtained is adequate in this case.  There is no indication that the examiner failed to consider the Veteran's subjective complaints such as pain, stiffness, weakness and instability.  In addition, the examiner considered the Veteran's medical history during the examination.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left ankle disability since he was last examined in September 2013.  The record does not reflect an allegation or evidence revealing any worsening since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4 .1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is seeking an increased rating for a left ankle disability.  Specifically, he asserts that he experiences limited motion and chronic pain in his left ankle.

Evaluation Prior to September 24, 2013

For this period, the Veteran's left ankle disability is assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostics Code 5010-5271.  Under that hyphenated code, a 10 percent evaluation reflects either a moderate limitation of ankle motion or limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A higher 20 percent evaluation contemplates either marked limitation of ankle motion or x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

Normal ankle dorsiflexion is from 0 degrees to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA examination in April 2011.  He reported that he was unable to stand for more than a few minutes and was able to walk 1-3 miles.  In addition, he reported that he occasionally used a cane to walk.  He also reported swelling, give-way, instability, pain, stiffness, weakness, and locking episodes several times per year.  He denied deformity, incoordination, decreased speed of joint motion, dislocation or subluxation, and flare-ups.  On objective examination, gait was noted to be normal and there was no evidence of abnormal weight bearing.  During range of motion testing, left dorsiflexion was noted to be 0 to 20 degrees and left plantar flexion was 0 to 45 degrees; there was no ankylosis.  The examiner found there was objective evidence of pain with active motion of the left ankle.  There was also objective pain following repetitive motion.  However, there were no additional limitations such as weakness, incoordination, or lack of endurance upon repetition.  The examiner determined there was no laxity upon testing.  X-ray of the left ankle did not reveal fracture, subluxation, or significant arthritis. 

VA treatment reports show that the Veteran reports chronic left ankle pain.  A June 2011 treatment record noted the Veteran had aching, burning, cramping, dull, and sharp pain in his left ankle.  The Veteran reported that pain interferes with sleeping and physical activity.  During an examination for the purpose of obtaining a handicapped license plate, the Veteran was noted to have a limited range of motion with lateral and medial movement.  The veteran was noted to walk with a slight limp in his left leg.  In a February 2012 VA record, the Veteran reported chronic ankle pain.  There was no gross deformity, but limited range of motion in the lateral and medial movements.  There was also chronic ankle pain in July 2012, and January 2013.  

The Board finds that an increased evaluation in excess of 10 percent is not warranted prior to September 24, 2013.  Under 5010 or 5271, the limitation of motion is not marked as the Veteran exhibited full range of motion.  Although the Veteran reported pain after repetitive movement, there was no further diminution of motion on repetitive use due to pain, weakness, or other functional loss.  See Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59.  Considering other functional loss likewise does not provide for an increase.  Although the Veteran reported pain, instability, weakness, stiffness, locking, swelling, and giving way, these symptoms did not affect the motion of the joint.  In addition, there was no fatigue, weakness, lack of endurance, incoordination, dislocation or subluxation, effusions or flare-ups.  Overall, the Board finds that the Veteran's functional loss is approximated by a 10 percent evaluation.  Moreover, the evidence does not show that there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Accordingly, an increased evaluation under this diagnostic code is not warranted.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But as noted above, there is no ankylosis of the ankle or the subastragalar or tarsal joint, and the evidence does not demonstrate malunion of the os calcis or astragalus, an astragalectomy, or impairment of the tibia or fibula with ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272-74 (2015).

Evaluation On and After September 24, 2013

For this period, the Veteran's left ankle disability is assigned a 20 percent evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostics Code 5010-5271.  Under that hyphenated code, a 20 percent evaluation reflects either a marked limitation of ankle motion or x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  No higher evaluation is warranted under either code.  

The Veteran was afforded a VA examination in September 2013.  The Veteran reported that he experienced flare-ups that impacted the function of his left ankle.  He stated that prolonged standing weakened his left ankle and it tended to roll.  The examiner stated that the fatigue of the left ankle on flare-ups increased by 30 percent.  The Veteran stated that he occasionally used a cane to walk.  During objective testing, left ankle plantar flexion was from 0 to 10 degrees and left ankle plantar dorsiflexion was from 0 to 5 degrees.  There was objective pain noted on motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  After repetitive testing, range of motion remained the same.  There was no additional limitation in range of motion of the left ankle following repetitive-use testing.  However, the examiner determined there was functional impairment of the left ankle due to weakened movement, excess fatigability, incoordination, pain on movement, disturbance in walking and interference with standing and weight-bearing.  Muscle strength testing was 5/5 with respect to ankle plantar flexion and ankle dorsiflexion.  There was no ankylosis found in the left ankle.  The examiner noted there was arthritis in the left ankle joint. 

An October 2013 VA treatment record noted the ankle pain was unchanged but was not severe.  A September 2014 VA record, the Veteran reported his pain was partially controlled with ibuprofen.  There was ankle tenderness to palpation and rotation.  

As the highest schedular evaluation has been awarded under Diagnostic Code 5010-5271, the Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  There is no left ankle ankylosis, even considering the effects of additional functional loss.  The Veteran complained of pain and weakness during the September 2013 VA examination.  However, the effect of the pain, weakness and flare-ups are contemplated in the currently assigned 20 percent evaluation.  Also, the Veteran did not display any additional limitations after repetitive-use testing.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, establish that there is ankylosis in the ankle.  

In addition, there is no evidence of impairment of the tibia and fibula, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5272, 5273, 5274.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a disability rating in excess of 10 percent prior to September 24, 2013 and in excess of 20 percent thereafter for the Veteran's left ankle disability is warranted; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extraschedular Evaluation

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's left ankle disability is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the assignment of the 10 percent and 20 percent disability ratings.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left ankle disability under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to his left ankle post traumatic arthritis, the Veteran is service-connected for degenerative joint disease of the left knee.  The only issue currently for appellate consideration is the evaluation for the service-connected left ankle disability.  Accordingly, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  


ORDER

Entitlement to an evaluation in excess of 10 percent for left ankle post traumatic arthritis for the period prior to September 24, 2013 is denied.

Entitlement to an evaluation in excess of 20 percent for the period on and after September 24, 2013 is denied.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


